IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                          September 2013 Term                      FILED
                           _______________                     October 21, 2013
                                                               released at 3:00 p.m.
                                                             RORY L. PERRY II, CLERK
                              No. 12-0764                  SUPREME COURT OF APPEALS
                                                                OF WEST VIRGINIA
                            _______________

 JUDITH COLLETT, ASSESSOR OF TAYLOR COUNTY, AND THE COUNTY
               COMMISSION OF TAYLOR COUNTY,
                   Respondents Below, Petitioners

                                    v.

EASTERN ROYALTY, LLC, AS SUCCESSOR PETITIONER TO WEST VIRGINIA
                        COAL MINE, LLC,
                   Petitioner Below, Respondent

    ____________________________________________________________

              Appeal from the Circuit Court of Taylor County
                  The Honorable Alan D. Moats, Judge
                        Civil Action No. 10-P-11

                             AFFIRMED
    ____________________________________________________________


                                  AND

                            _______________

                              No. 12-0765
                            _______________

 JUDITH COLLETT, ASSESSOR OF TAYLOR COUNTY, AND THE COUNTY
               COMMISSION OF TAYLOR COUNTY,
                   Respondents Below, Petitioners

                                    v.

                 COALQUEST DEVELOPMENT, LLC,
                    Petitioner Below, Respondent
  ____________________________________________________________

            Appeal from the Circuit Court of Taylor County
                The Honorable Alan D. Moats, Judge
                      Civil Action No. 10-P-12

                           AFFIRMED
  ____________________________________________________________


                                AND

                          _______________

                            No. 12-0766
                          _______________

JUDITH COLLETT, ASSESSOR OF TAYLOR COUNTY, AND THE COUNTY
              COMMISSION OF TAYLOR COUNTY,
                  Respondents Below, Petitioners

                                  v.

               PATRIOT MINING COMPANY, INC.,
                  Petitioner Below, Respondent

  ____________________________________________________________

            Appeal from the Circuit Court of Taylor County
                The Honorable Alan D. Moats, Judge
                      Civil Action No. 10-P-13

                           AFFIRMED
  ____________________________________________________________


                                AND

                          _______________

                            No. 12-0767
                          _______________
  JUDITH COLLETT, ASSESSOR OF TAYLOR COUNTY, AND THE COUNTY
                COMMISSION OF TAYLOR COUNTY,
                    Respondents Below, Petitioners

                                     v.

TRIO PETROLEUM CORPORATION, WACO OIL & GAS, INC., MIKE ROSS, AND
                 I.L. MORRIS & MIKE ROSS, INC.,
                    Petitioners Below, Respondents

     ____________________________________________________________

               Appeal from the Circuit Court of Taylor County
                   The Honorable Alan D. Moats, Judge
                         Civil Action No. 10-P-14

                              AFFIRMED
     ____________________________________________________________


                                   AND

                             _______________

                               No. 12-0768
                             _______________

  JUDITH COLLETT, ASSESSOR OF TAYLOR COUNTY, AND THE COUNTY
                COMMISSION OF TAYLOR COUNTY,
                    Respondents Below, Petitioners

                                     v.

                  COALQUEST DEVELOPMENT, LLC,
                     Petitioner Below, Respondent

     ____________________________________________________________

               Appeal from the Circuit Court of Taylor County
                   The Honorable Alan D. Moats, Judge
                         Civil Action No. 11-P-17
                                AFFIRMED
       ____________________________________________________________

                           Submitted: September 25, 2013
                              Filed: October 21, 2013

G. Nicholas Casey, Jr., Esq.              Herschel H. Rose III, Esq.
Webster J. Arceneaux, III, Esq.           Steven R. Broadwater, Esq.
Sang Ah Koh, Esq.                         Rose Law Office
Lewis, Glasser, Casey & Rollins, PLLC     Charleston, West Virginia
Charleston, West Virginia                 Counsel for Respondent Eastern
Counsel for the Petitioners               Royalty LLC

Floyd M. Sayre, III, Esq.                 David E. Goddard, Esq.
Bowles Rice LLP                           Goddard & Wagoner
Martinsburg, West Virginia                Clarksburg, West Virginia
Counsel for Respondents Trio Petroleum    Counsel for Respondents Coalquest
Corporation, Waco Oil & Gas, Inc., Mike   Development, LLC and Patriot Mining
Ross, and I.L. Morris & Mike Ross, Inc.   Company, Inc.



CHIEF JUSTICE BENJAMIN delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “This Court reviews the circuit court’s final order and ultimate

disposition under an abuse of discretion standard. We review challenges to findings of

fact under a clearly erroneous standard; conclusions of law are reviewed de novo.”

Syllabus point 4, Burgess v. Porterfield, 196 W.Va. 178, 469 S.E.2d 114 (1996).” Syl. pt.

1, In re Tax Assessment of Foster Found. Woodlands Ret. Cmty., 223 W. Va. 14, 672
S.E.2d 150 (2008).



              2.     “‘“A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syl. Pt. 2, State v. Epperly, 135 W.Va. 877, 65 S.E.2d 488 (1951).’ Syl.

Pt. 1, State v. Jarvis, 199 W.Va. 635, 487 S.E.2d 293 (1997).” Syl. pt. 2, Mace v. Mylan

Pharm., Inc., 227 W. Va. 666, 714 S.E.2d 223 (2011).



              3.     “‘“The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus point 1, Smith v. State Workmen’s

Compensation Commissioner, 159 W.Va. 108, 219 S.E.2d 361 (1975).’ Syl Pt. 3, Davis

Mem’l Hosp. v. W. Va. State Tax Comm’r, 222 W.Va. 677, 671 S.E.2d 682 (2008).” Syl.

pt. 4, Mace v. Mylan Pharm., Inc., 227 W. Va. 666, 714 S.E.2d 223 (2011).




                                              i
              4.     “‘“In ascertaining legislative intent, effect must be given to each part

of the statute and to the statute as a whole so as to accomplish the general purpose of the

legislation.” Syl. Pt. 2, Smith v. State Workmen’s Compensation Commissioner, 159

W.Va. 108, 219 S.E.2d 361 (1975).’ Syl. Pt. 2, White v. Wyeth, 227 W.Va. 131, 705
S.E.2d 828 (2010).” Syl. pt. 5, Mace v. Mylan Pharm., Inc., 227 W. Va. 666, 714 S.E.2d
223 (2011).



              5.     “In all cases, it is incumbent upon the circuit court, as it is upon the

county commission and the assessor, to set the assessed value of all parcels of land at the

amount established by the State Tax Commissioner[.] W. Va. Code § 18-9A-11.” Syl. pt.

5, Tug Valley Recovery Ctr., Inc. v. Mingo Cnty. Comm’n, 164 W. Va. 94, 261 S.E.2d
165 (1979).



              6.     “An appellate court should not overrule a previous decision recently

rendered without evidence of changing conditions or serious judicial error in

interpretation sufficient to compel deviation from the basic policy of the doctrine of stare

decisis, which is to promote certainty, stability, and uniformity in the law.” Syl. pt. 2,

Dailey v. Bechtel Corp., 157 W. Va. 1023, 207 S.E.2d 169 (1974).



              7.     Pursuant to W. Va. Code § 11-1C-10(g) (2010), upon receiving the

appraisal of natural resources property from the State Tax Commissioner, a county

assessor may either accept or reject that appraisal. If the assessor rejects the appraisal, the

                                              ii
assessor must show just cause for doing so to the Property Valuation Training and

Procedures Commission, including a plan by which a different appraisal should be

conducted. If the assessor accepts the appraisal, the assessor is then foreclosed from later

challenging the appraisal before either the Property Valuation Training and Procedures

Commission under W. Va. Code § 11-1C-10(g) or the Board of Equalization and Review

under W. Va. Code § 11-3-24 (2010). To the extent that In re 1994 Assessments of

Property of Righini, 197 W. Va. 166, 475 S.E.2d 166 (1999), holds otherwise, it is

expressly overruled.




                                            iii
Benjamin, Chief Justice:



             The petitioners, Judith Collet, Assessor of Taylor County (“Assessor”), and

the Taylor County Commission (“County Commission”), appeal the May 10, 2012, Final

Order of the Circuit Court of Taylor County as to each of the respondents herein: Eastern

Royalty, LLC, as successor petitioner to West Virginia Coal Mine, LLC (“Eastern”)

(Case Number 12-0764); Coalquest Development, LLC (“Coalquest”) (Case Numbers

12-0765 and 12-0768); Patriot Mining Company, Inc. (“Patriot”) (Case Number 12-

0766); and Trio Petroleum Corporation, Waco Oil & Gas, Inc., Mike Ross, and I.L.

Morris & Mike Ross, Inc. (“Trio”) (Case Number 12-0767). In the circuit court’s May

10, 2012 order, the court reversed the Board of Equalization and Review (“Board”). The

court found that the Assessor had violated W. Va. Code § 11-1C-10(g) (2010) by

challenging the Commissioner’s appraisals of the respondents’ property in hearings

before the Board after she had previously accepted those appraisals. Accordingly, the

court found the Board’s decision to increase the natural resources property tax owed by

the respondents following the hearings was in error. On appeal, the petitioners argue that

the proceedings before the Board were conducted in accordance with the applicable

statutory provisions and that the Board-ordered increase in taxes was legitimate and

warranted.



             Because the factual background and procedural history giving rise to the

cases at bar are largely the same, the cases have been consolidated for this Court’s

                                            1
consideration and resolution. After thoroughly reviewing the record presented, the briefs,

the relevant legal authorities, and the arguments of the petitioners and the respondents,

we find that the circuit court did not commit error below with regard to its May 10, 2012,

order. We therefore affirm the order.



                                            I.

                 FACTUAL AND PROCEDURAL BACKGROUND

             Respondents Eastern, Coalquest, Patriot, and Trio own coal-bearing

properties in Taylor County, West Virginia. The dispute giving rise to this case involves

tax assessments made on properties owned by each respondent during the 2010 tax year.

Tax assessments made on Coalquest’s properties during the 2011 tax year are also at

issue.



             Sometime prior to February 1, 2010, the State Tax Commissioner

(“Commissioner”) appraised the respondents’ properties.         The Commissioner then

provided those values to the Assessor. The Assessor accepted those values and placed

them in the Taylor County land books. Thereafter, the Assessor hired Jerry Knight of

Knight Consulting to review the values for accuracy. Mr. Knight consulted with Scott

Burgess, then Assistant Director of the State’s Property Tax Division. The two men

found what they believed to be errors in the appraisals provided by the Commissioner.

Specifically, they believed the Commissioner had under-appraised the property.



                                            2
                The Assessor presented the new values calculated by Mr. Knight and Mr.

Burgess to the Board, requesting that the Board approve changing the values she had

already entered in the land books. The Board held a number of hearings to address the

issue. During a hearing on February 12, 2010, the Assessor challenged the original

values assigned to property owned by Coalquest and Patriot. The Assessor and the

property owners disagreed over whether the Assessor was using the correct procedure to

change the value assigned to properties. At the hearing, Mr. Knight testified:

                         What Ms. Collett did was, she received the values. She
                placed them on the property books. One of the reasons she
                did so was because she received them in January; 10%
                notices had to go out in the beginning of January. She had
                little, if any, time to even review these values to present the
                issue to the Property Valuation Training and Procedures
                Commission. I’ll call it the PVC for short; because that’s
                what everybody does. To present it to the PVC about mid-
                January. So Ms. Collett put the value on the books. She
                accepted the appraised value and put them on the books.
                         Now the issue here is the appeal of those values under
                a different statute, totally different statute. The statute is 11-3-
                24,[1] the Board of Equalization and Review statute. This
                particular statute, bear with me a moment till I get there,
                indicates that generally that any person can apply to the board
                of review and equalization for the correction of the
                assessment. There’s supreme court case law on that that
                suggests that any individual can appeal any entry on those
                books. It’s the Tug Valley Recovery case.[2] And the assessor,
                in exercising her right just like any other person in the state of
                West Virginia who has the right, is presenting these issues
                before this board so that the board can carry out it’s [sic] duty


       1
           W. Va. Code § 11-3-24 (2010) is quoted infra Part III.
       2
        Tug Valley Recovery Ctr., Inc. v. Mingo Cnty. Comm’n, 164 W. Va. 94, 261
S.E.2d 165 (1979).

                                                 3
              of examining the information and correcting any and all
              errors that are found in the property books.

(Footnotes added).



              The Board held a second hearing on February 22, 2010, addressing the

property owned by Coalquest, Patriot, Eastern, and Trio. Mr. Knight attempted to clarify

the position he took in the first hearing:

                      [I]n this instance the assessor accepted the tax
              department’s appraisals and placed them on the books at 60%
              of market value. The assessor isn’t---isn’t rejecting the
              appraisals. The assessor is suggesting that---that one factor, at
              the recommendation of the state tax department, should be
              changed.
                      ....
                      [T]he assessor has a statutory duty under West
              Virginia Code 11-3-24 to assist this body in their
              deliberations concerning the compliance with state statutes---
              state regulations concerning the valuation of the property
              that’s on the property books that were presented to this
              commission for its---it’s [sic] review and consideration.
                      I did indicate that the Tug Valley Recovery case that’s
              annotated in 11-3-24 does indicate that any person or any
              taxpayer has the---has the right to appear here. I certainly
              didn’t intend to indicate, and I don’t believe I did indicate,
              that the assessor was appearing here as a person. The assessor
              certainly is appearing here in her capacity as an assessor to
              assist the board under the provisions of 11-3-24, as that
              statute requires in its deliberation concerning these issues.

Mr. Knight and Mr. Burgess again testified to what they believed were mistakes in the

initial values provided by the Commissioner.




                                             4
             Through letters dated March 2, 2010, the Board notified the respondents

that it had accepted the Assessor’s proposed changes to the valuation of the property.

These changes radically increased the value assigned to each owner: The Commissioner

appraised Eastern’s property at $119,634, and the Board changed the valuation to

$1,449,447, increasing the original valuation by $1,329,813 (1112%); the Commissioner

appraised Coalquest’s property at $3,219,616, and the Board changed the valuation to

$7,147,056, increasing the original valuation by $3,927,440 (122%); the Commissioner

appraised Patriot’s property at $13,791, and the Board changed the valuation to $153,586,

increasing the original valuation by $139,795 (1014%); and the Commissioner appraised

Trio’s property at $278,958, and the Board changed the valuation to $3,404,849,

increasing the valuation by $3,125,891 (1121%).



             All of the owners appealed the Board’s decision to the circuit court. By

order dated September 21, 2010, the circuit court ordered that the parties mediate the

dispute. Following mediation on December 14, 2010, the mediator submitted a report to

the court on December 16, 2010, stating that mediation had failed.



             A few months thereafter, on February 18, 2011, Coalquest received notice

of the Assessor’s intent to ask the Board to increase the 2011 assessment of its property.

Following a hearing on February 28, 2011, the Board notified Coalquest via letter dated

March 1, 2011, that it had accepted the Assessor’s proposed changes to the valuation of

its property. The Commissioner appraised Coalquest’s property at $1,648,997, and the

                                            5
Board changed the valuation to $18,730,989, increasing the valuation by $17,081,992

(1036%). Coalquest appealed the Board’s decision to the circuit court.



             On January 12, 2012, the circuit court heard argument on the respondent

owners’ petitions for appeal. The circuit court granted the respondents’ requests for

appeal on January 23, 2012. By order dated May 10, 2012, the circuit court reversed the

Board’s valuation changes, finding that the proceedings before the Board were unlawful

because the Assessor did not comply with procedure set by statute. The court further

found that the procedures were also in violation of constitutional provisions resulting in

“unequal taxation that is not uniform across the State.” The court ordered that the values

all be returned to the initial values set by the Commissioner and that all of the

respondents be exonerated from the payment of the difference. The petitioners now

appeal the May 10, 2012, order to this Court.



                                           II.

                              STANDARD OF REVIEW

             When evaluating a circuit court’s order reviewing a decision of a Board of

Equalization and Review, this Court applies a multifaceted standard of review:

                    This Court reviews the circuit court’s final order and
             ultimate disposition under an abuse of discretion standard.
             We review challenges to findings of fact under a clearly
             erroneous standard; conclusions of law are reviewed de
             novo.” Syllabus point 4, Burgess v. Porterfield, 196 W.Va.
             178, 469 S.E.2d 114 (1996).


                                            6
Syl. pt. 1, In re Tax Assessment of Foster Found. Woodlands Ret. Cmty., 223 W. Va. 14,

672 S.E.2d 150 (2008).



                                             III.

                                         ANALYSIS

               On appeal, the petitioners submit five assignments of error to the Court.3

We note, however, that the petitioners did not organize the argument in their brief under


      3
          The petitioners’ five separate assignments of error are as follows:

                       1.     The Circuit Court erred in its Final Order
               entered on May 10, 2012, (hereinafter ‘Final Order’),
               reversing the five decisions of the County Commission of
               Taylor County sitting as the Board of Equalization and
               Review (hereinafter ‘Board’) and ordering that the
               assessments of [Respondents’] properties be returned to the
               initial values provided by the State Tax Commissioner and
               recorded upon the land books in Taylor County, West
               Virginia.

                      2.      The Circuit Court erred in its Final Order in
               ruling that, as a matter of law, under W. Va. Code §11-1C-7a,
               the State Tax Commissioner has the exclusive jurisdiction to
               assess natural resources property and that the Assessor had no
               legal authority to hire a separate consultant to review
               appraisals conducted by the State Tax Commissioner and to
               question the methods of the State Tax Commissioner.

                      3.      The Circuit Court erred in its Final Order in
               ruling that, as a matter of law, under W. Va. Code §11-1C-
               10(g), the only way for the Assessor to change the assessed
               value of [Respondents’] property was for the Assessor to
               apply to the West Virginia Property Valuation Training and
               Procedures Commission.

                                                                                (continued . . .)
                                              7
each of these assignments of error as is required by Rule 10(c)(7) of the Revised Rules of

Appellate Procedure.4     Instead, the petitioners’ argument is organized under two

headings, the first of which describes what the petitioners see to be the duties of the

Assessor and the County Commission, and the second of which pronounces the

petitioners’ actual argument: “The circuit court erred in ruling as a matter of law, under

W. Va. Code § 11-1C-10(g), that the only way for the assessor to change the assessed

value of [respondents’] natural resource properties was for the assessor to apply to the

West Virginia Property Valuation Training and Procedures Commission.” Upon our

review of the petitioners’ brief, we find that the five assignments of error, which are

largely repetitive, are thoroughly encapsulated by the second heading in the brief.

Therefore, we will continue by addressing all five assignments of error as one. See W. Va.

Dep’t of Health & Human Res. v. Payne, ___ W. Va. ___, 746 S.E.2d 554, 560 n.11

(2013).




                    4.    The Circuit Court erred in its Final Order in
             ruling that applicable Legislative Rules and methodologies
             were disregarded at the Board hearings.

                    5.     The Circuit Court erred in its Final Order in
             reversing the five decisions by the Board because the Board
             hearings were not in violation of statutory provisions or
             founded upon unlawful procedures.
      4
         Rule 10(c)(7) of the Revised Rules of Appellate Procedure requires that a
petitioner’s brief “must contain an argument exhibiting clearly the points of fact and law
presented, the standard of review applicable, and citing the authorities relied on, under
headings that correspond with the assignments of error.”

                                            8
              At the outset, we recognize that although the parties dispute a number of

the facts involved in this case, particularly those used in valuing the respondents’

property, the issue before the Court is purely legal and involves only the interpretation of

the applicable statutory sections. More specifically, we are tasked with determining the

duties and limitations of the Assessor and the Board. Therefore, our review is de novo.

Because a large number of statutory sections within West Virginia’s Tax Code are

relevant, we will begin our analysis by examining those statutes and how they interact

before proceeding to our examination of the issue presented by the petitioners.



              There are three articles in Chapter 11 of the West Virginia Code that are

applicable to this case: Article 1C, which was enacted in 1990; Article 3, which was

enacted in 1904; and Article 6K, which was enacted in 2010. The property at issue in

this case is classified “natural resources property” under W. Va. Code § 11-1C-10(a)(2)

(1994). Pursuant to W. Va. Code § 11-1C-10(d), “the state Tax Commissioner shall

determine the fair market value of all natural resources property in the State.” See also

W. Va. Code § 11-6K-4(d) (2010) (“[T]he Tax Commissioner shall annually value and

make tentative appraisals of all . . . natural resources property as provided in section ten

[§ 11-1C-10], article one-c of this chapter.”).5 The Commissioner performs its appraisals

using a valuation plan set pursuant to W. Va. Code § 11-1C-10(e).


       5
       W. Va. Code Chapter 11 Article 6K was enacted after the respondents’ property
was appraised for the 2010 tax year. While Article 6K is not applicable to the 2010 tax
assessments, it is applicable to the 2011 tax year assessment challenged by Coalquest.

                                             9
                     The Tax Commissioner shall develop a plan for the
              valuation of . . . natural resources property. The plan[] shall
              include expected costs and reimbursements, and shall be
              submitted to the Property Valuation Training and Procedures
              Commission on or before the first day of January, one
              thousand nine hundred ninety-one, for its approval on or
              before the first day of July of such year. Such plan shall be
              revised, resubmitted to the commission and approved every
              three years thereafter.

W. Va. Code § 11-1C-10(e).          The Property Valuation Training and Procedures

Commission (“PVC” or “Valuation Commission”) is established through W. Va. Code §

11-1C-3 (1990), which states, in part:

                    There is hereby created, under the Department of Tax
              and Revenue, a Property Valuation Training and Procedures
              Commission which consists of the state Tax Commissioner,
              or a designee, who shall serve as chairperson of the
              commission, three county assessors, five citizens of the State,
              one of which shall be a certified appraiser, and two county
              commissioners.



              Upon producing tentative appraisals, the Commissioner forwards the

appraisals to both the property owner and the applicable county assessor pursuant to W.

Va. Code § 11-6K-4(e).      At that time, the owner and/or the county assessor may

challenge the appraisal via petition to the Commissioner pursuant to W. Va. Code § 11-

6K-5 (2010). Final appraisals are also provided to the county assessor. W. Va. Code §

11-1C-10(d)(2); see also W. Va. Code § 11-6K-6(b) (2010) (“[T]he Tax Commissioner

shall forward each [final] . . . natural resources property appraisal to the county

assessor.”). Along with the appraisal itself, the Commissioner must



                                            10
             supply support data that the assessor might need to explain or
             defend the appraisal. The commissioner shall directly defend
             any challenged appraisal when the assessed value of the
             property in question exceeds two million dollars or an owner
             challenging an appraisal holds or controls property situated in
             the same county with an assessed value exceeding two
             million dollars.

W. Va. Code § 11-1C-10(d)(2).



             Prior to the enactment of Chapter 11, Article 6K, upon receiving the

appraisals from the Commissioner, county assessors were required to notify property

owners of any increase in the valuation of the property if that increase was ten percent

greater or $1,000 more than the previous year’s valuation at least fifteen days before the

board of equalization and review’s first meeting in February. W. Va. Code § 11-3-2a

(2008).

                     If the assessor determines the assessed valuation of
             any item of real property is more than ten percent greater than
             the valuation assessed for that item in the last tax year, the
             increase is one thousand dollars or more and the increase is
             entered in the property books as provided in section nineteen
             of this article, the assessor shall give notice of the increase to
             the person assessed or the person controlling the property as
             provided in section two of this article. The notice shall be
             given at least fifteen days prior to the first meeting in
             February at which the county commission meets as the board
             of equalization and review for that tax year and advise the
             person assessed or the person controlling the property of his
             or her right to appear and seek an adjustment in the
             assessment.

Id. After Chapter 11, Article 6K was enacted in 2010, W. Va. Code § 11-3-2a was

amended to include the following language: “[T]his notification requirement does not


                                            11
apply to industrial or natural resources property appraised by the Tax Commissioner

under article six-k [§§ 11-6K-1 et seq.] of this chapter . . . .” W. Va. Code § 11-3-2a

(2010).6 Now, under W. Va. Code § 11-6K-4(e), the Commissioner must complete

tentative appraisals of natural resources property by October 15 of the tax year and

thereafter provide that tentative appraisal to the property owner and to the assessor. The

Commissioner must finalize tentative appraisals by December 15 of the tax year and

provide the final appraisals to the county assessors. W. Va. Code § 11-6K-6.



             W. Va. Code § 11-1C-10(g) provides two courses of action an assessor may

take upon receiving the Commissioner’s appraisal:

                    The county assessor may accept the appraisal
             provided, pursuant to this section, by the state tax
             commissioner: Provided, That if the county assessor fails to
             accept the appraisal provided by the state Tax Commissioner,
             the county assessor shall show just cause to the valuation
             commission for the failure to accept such appraisal and shall
             further provide to the valuation commission a plan by which a
             different appraisal will be conducted.

Pursuant to W. Va. Code § 11-1C-10(g), an assessor may either (1) accept the appraisal,

or (2) reject the appraisal. If the assessor accepts the appraisal, the assessor “shall

multiply each such appraisal by sixty percent and include the resulting assessed value in

the land book . . . for each tax year.” W. Va. Code § 11-1C-10(d)(2). If the assessor



      6
        W. Va. Code § 11-3-2a (2008) was also amended in 2010 to specify that notice
must be provided to landowners of increased valuations by January 15 of the tax year.


                                           12
rejects the Commissioner’s appraisal, the assessor shall cooperate with the PVC as

required by W. Va. Code § 11-1C-10(g).7



             The County Commission, meeting as the Board, convenes to review and

equalize the assessments made by the assessor. W. Va. Code § 11-3-24(a) (2010).

                    At the first meeting of the board, the assessor shall
             submit the property books for the current year, which shall be
             complete in every particular, except that the levies shall not
             be extended. The assessor and the assessor’s assistants shall
             attend and render every assistance possible in connection with
             the value of property assessed by them.

W. Va. Code § 11-3-24(b). The Board is tasked with correcting “all errors in the names

of persons, in the description and valuation of property, and shall cause to be done

whatever else is necessary to make the assessed valuations comply with the provisions of


      7
        W. Va. Code § 11-6K-6(c) describes the process by which a taxpayer may
challenge an assessment of natural resources property. That statute states:

                     Any taxpayer claiming to be aggrieved by any
             assessment made pursuant to this article may appeal the
             assessment as provided under the provisions of article three
             [§§ 11-3-1 et seq.] of this chapter: Provided, That if the
             assessment exceeds sixty percent of the final appraisal by the
             Tax Commissioner, the taxpayer may notify the Tax
             Commissioner in writing of this error, whereupon he or she
             shall, if the error is confirmed, instruct the assessor in writing
             to lower the assessment to sixty percent of the final appraisal.
             The assessor shall, upon receipt of instruction from the Tax
             Commissioner, lower the assessment as required.

      A taxpayer who wishes to appeal an assessment of natural resources property must
proceed pursuant to W. Va. Code § 11-3-23a(d) (2010) and W. Va. Code § 11-3-24.


                                            13
this chapter.” W. Va. Code § 11-3-24(c). The Board may not consider or review any

question of classification or taxability. Id. If the Board determines that an assessment

must be increased, it must provide “the taxpayer with at least five days’ notice, in writing,

of the intention to make the increase.” W. Va. Code § 11-3-24(d).8 Taxpayers receiving a

notice of increase from the Board “may appear before the board at the time and place

specified in the notice to object to the proposed increase in the valuation of taxpayer’s

property.” W. Va. Code § 11-3-24(f).



              In the case sub judice, the Assessor accepted the Commissioner’s appraisals

of the respondents’ property and entered the assessed value in the land books pursuant to

W. Va. Code § 11-1C-10(g) and § 11-1C-10(d)(2). Thereafter, she advised the Board

that the values were incorrect, and she sought to have the land books changed. The

Board approved the changes requested by the Assessor, ordering that the land books be

changed to reflect the valuations calculated by the Assessor.



              The respondent property owners maintain that the circuit court correctly

found that the Board may not change the Commissioner’s appraisal at the request of the


       8
         In this case, the circuit court recognized that the Assessor waited until “the
eleventh hour” to challenge the appraisals before the Board during the 2010 tax year,
providing the first notice of the intent to increase the valuation of the respondents’
property in February pursuant to W. Va. Code § 11-3-24(d). The Assessor argued that
she had such authority, despite the notice requirement set forth in W. Va. Code § 11-3-2a
(2008), requiring that she provide the notice no later than fifteen days prior to the first
meeting of the Board.

                                             14
Assessor under W. Va. Code § 11-3-24. Instead, the respondents contend that the

Assessor must submit her requested changes to the PVC pursuant to W. Va. Code § 11-

1C-10(g).   The question the Court now faces is a question of legislative intent: In

enacting W. Va. Code § 11-1C-10, did the Legislature intend to limit the powers granted

by W. Va. Code § 11-3-24 to county assessors in pursuing challenges to the

Commissioner’s appraisals of natural resources property, by requiring the county

assessors take those challenges to the PVC?



              When interpreting statutes, this Court looks first to the plain language of

the statute. “‘“A statutory provision which is clear and unambiguous and plainly

expresses the legislative intent will not be interpreted by the courts but will be given full

force and effect.” Syl. Pt. 2, State v. Epperly, 135 W.Va. 877, 65 S.E.2d 488 (1951).’ Syl.

Pt. 1, State v. Jarvis, 199 W.Va. 635, 487 S.E.2d 293 (1997).” Syl. pt. 2, Mace v. Mylan

Pharm., Inc., 227 W. Va. 666, 714 S.E.2d 223 (2011). “A statute is open to construction

only where the language used requires interpretation because of ambiguity which renders

it susceptible of two or more constructions or of such doubtful or obscure meaning that

reasonable minds might be uncertain or disagree as to its meaning.” Hereford v. Meek,

132 W. Va. 373, 386, 52 S.E.2d 740, 747 (1949). Upon our examination of the statutes,

we believe the authority of county assessors is unclear; while W. Va. Code § 11-1C-10(g)

appears to limit how an assessor treats an appraisal to two options, to accept or reject, it

does not explicitly state that the limitation excludes the assessor’s authority under W. Va.

Code § 11-3-24 to correct errors in assessments.

                                             15
              When there is uncertainty as to the meaning of statutes, the statutes must be

evaluated to give effect to the intent of the Legislature. Syl. pt. 4, Mace, 227 W. Va. 666,

714 S.E.2d 223 (“‘“The primary object in construing a statute is to ascertain and give

effect to the intent of the Legislature.” Syllabus point 1, Smith v. State Workmen’s

Compensation Commissioner, 159 W.Va. 108, 219 S.E.2d 361 (1975).’ Syl Pt. 3, Davis

Mem’l Hosp. v. W. Va. State Tax Comm’r, 222 W.Va. 677, 671 S.E.2d 682 (2008).”).

“‘“In ascertaining legislative intent, effect must be given to each part of the statute and to

the statute as a whole so as to accomplish the general purpose of the legislation.” Syl. Pt.

2, Smith v. State Workmen’s Compensation Commissioner, 159 W.Va. 108, 219 S.E.2d
361 (1975).’ Syl. Pt. 2, White v. Wyeth, 227 W.Va. 131, 705 S.E.2d 828 (2010).” Syl. pt.

5, Mace, 227 W. Va. 666, 714 S.E.2d 223. When the interplay of multiple statutory

sections is also at issue, we have said:

                     Consistency in statutes is of prime importance, and, in
              the absence of a showing to the contrary, all laws are
              presumed to be consistent with each other. Where it is
              possible to do so, it is the duty of the courts, in the
              construction of statutes, to harmonize and reconcile laws, and
              to adopt that construction of a statutory provision which
              harmonizes and reconciles it with other statutory provisions *
              **.

State ex rel. Pinson v. Varney, 142 W.Va. 105, 109–10, 96 S.E.2d 72, 75 (1956) (internal

quotations and citations omitted). Following our careful examination of the applicable

statutory sections, we conclude that the Legislature intended for county assessors to




                                             16
challenge the Commissioner’s appraisals before the PVC and not before their respective

boards of equalization and review.



              Although W. Va. Code §§ 11-3-1 to -33 charge county assessors with the

task of appraising property within their counties, the Legislature has specifically provided

exceptions. The valuation of natural resources property constitutes one such exception.

W. Va. Code § 11-1C-7 (2003) explicitly excludes from the responsibilities of county

assessors the task of appraising natural resources property. W. Va. Code § 11-1C-7

(“Except for property appraised by the state Tax Commissioner under section ten [§ 11-

1C-10] of this article . . . all assessors shall . . . appraise all real and personal property in

their jurisdiction at fair market value . . . .”). Instead, under W. Va. Code § 11-1C-10, the

Legislature has placed the responsibility of appraising natural resources property within

the province of the Commissioner.          The Commissioner accomplishes this task by

implementing valuation plans in cooperation with the PVC, a group made up of officials

from all over the state, including the Commissioner.               Certainly, if the primary

responsibility of appraising natural resources property throughout West Virginia is

delegated to the Commissioner and the PVC, then the Commissioner and the PVC are in

the best position to review challenges to those valuations.



              Furthermore, it is this Court’s belief that the Legislature has placed the

responsibility of appraising natural resources property in the hands of the Commissioner

to ensure compliance with the West Virginia Constitution. Article 10, § 1 of the West

                                               17
Virginia Constitution requires that taxation “be equal and uniform throughout the state.”

The goal of providing uniform taxation throughout the state is echoed in W. Va. Code §

11-1C-1(a) (1990):

                    The Legislature hereby finds and declares that all
             property in this State should be fairly and equitably valued
             wherever it is situated so that all citizens will be treated fairly
             and no individual species or class of property will be
             overvalued or undervalued in relation to all other similar
             property within each county and throughout the State.

If county assessors are permitted to alter accepting the Commissioner’s appraisals to then

turn around and challenge those appraisals before their local boards of equalization and

review, there will be no check on whether the tax is equal and uniform throughout the

state.9 When challenges are made to the PVC, the PVC and the Commissioner are able to

review each county assessor’s challenge in the context of natural resources valuations on

a state-wide level, thereby ensuring equal and uniform taxation state wide.




      9
          We also note that at oral argument, the fairness of proceedings before boards of
equalization and review was discussed. County assessors and county commissioners are
elected by the citizens of the county in which they reside. It has been previously
suggested by Eastern’s counsel that because “a county commission has the ultimate
responsibility for the fiscal affairs of each county . . . a commission has an inherent
interest in maximizing the revenue available to the county . . . .” Steven R. Broadwater,
The Illusion of Due Process in West Virginia’s Property Tax Appeals System: What
Illusion?, 113 W. Va. L. Rev. 791, 801 (2011) (quoting Brief of Appellant at 16, Bayer
MaterialScience, LLC v. State Tax Commissioner, 672 S.E.2d 174 (W. Va. 2008)).
However, because the petitioners did not raise as error the due process implications
involved in challenges of valuations made to county commissions sitting as boards of
equalization and review, we will not address the issue at this time.

                                             18
             We find that W. Va. Code § 18-9A-11 (2008) is also instructive. That

section, which relates to the appraisal and assessment of real property for the support of

the public school system, includes a subsection describing the responsibilities of county

assessors, county commissions, and the Commissioner:

                    Whenever in any year a county assessor or a county
             commission fails or refuses to comply with the provisions of
             this section in setting the valuations of property for
             assessment purposes in any class or classes of property in the
             county, the State Tax Commissioner shall review the
             valuations for assessment purposes made by the county
             assessor and the county commission and shall direct the
             county assessor and the county commission to make
             corrections in the valuations as necessary so that they comply
             with the requirements of chapter eleven [§§ 11-1-1 et seq.] of
             this code and this section and the Tax Commissioner shall
             enter the county and fix the assessments at the required ratios.
             Refusal of the assessor or the county commission to make the
             corrections constitutes grounds for removal from office.

W. Va. Code § 18-9A-11(c). In Tug Valley Recovery Center, Inc. v. Mingo County

Commission, 164 W. Va. 94, 108, 261 S.E.2d 165, 173 (1979), this Court discussed the

operation of W. Va. Code § 18-9A-11 as follows:

                    This Court recognizes the problems inherent in setting
             the proper amount of tax to be paid on any given parcel of
             land. The assessment of real estate values is a very technical
             and complex area, particularly insofar as we are dealing with
             the assessment of mineral estates, those estates being invisible
             to the eye and being difficult to properly and scientifically
             assess. . . .
                    The task is lightened to a great extent by the provisions
             of W. Va. Code § 18-9A-11. As mentioned previously, that
             section of the Code specifically provides that the State Tax
             Commissioner is to make an appraisal of all mineral and
             surface estates in West Virginia, and that appraisal is to serve
             as the basis for determining the true and actual value for all
             assessment      purposes.    Therefore,     once     the    Tax

                                           19
              Commissioner’s appraisal has been made, the duty of the
              circuit court is clear and the taking of further evidence would
              not be necessary. It is incumbent upon the circuit court, as it
              would be upon the county commission and the assessor, to set
              the assessed value of all parcels of land at the amount
              established by the State Tax Commissioner.

(Emphasis removed). In recognizing the importance of deferring to the Commissioner’s

appraisals, the Court held, “In all cases, it is incumbent upon the circuit court, as it is

upon the county commission and the assessor, to set the assessed value of all parcels of

land at the amount established by the State Tax Commissioner[.] W. Va. Code § 18-9A-

11.” Syl. pt. 5, Tug Valley Recovery Ctr., 164 W. Va. 94, 261 S.E.2d 165.



              Additionally, we note that the language of W. Va. Code § 11-1C-10(g)

provides assessors with two very explicit courses of action: accept the Commissioner’s

appraisal or reject it. The Legislature has not provided a mechanism by which an

assessor may challenge an appraisal after having accepted it. It is our belief that by

refusing to include that third course of action, the Legislature did not intend to permit an

assessor to challenge an appraisal after having accepted the same.



              In spite of our interpretation of the Legislature’s intent with regard to § 11-

1C-10(g), the Assessor makes a compelling argument that she is not bound by the

appraisals provided to her by the Commissioner, and that instead she is obligated, under

W. Va. Code § 11-3-24, to request that the Board make changes such as those at issue in

this case. She relies primarily on In re 1994 Assessments of Property of Righini, 197 W.


                                             20
Va. 166, 475 S.E.2d 166 (1996), which also dealt with the valuation of natural resources

property, in support of her position that she is not bound by the valuations provided to her

by the Commissioner.



                In Righini, the type of natural resources property at issue was “managed

timberland”.10 The property was certified as managed timberland by the Division of

Forestry pursuant to W. Va. Code § 11-1C-11(b)(1), which states, “[T]imberland certified

by the Division of Forestry as managed timberland shall be valued as managed

timberland . . . .” The Commissioner valued the property as managed timberland and

provided its appraisals to the county assessor of Morgan County. The county assessor

then appraised the property based on actual market value instead of using the

Commissioner’s value.         The county assessor’s value was much higher than the

Commissioner’s value.



                The property owners protested the value assigned by the county assessor

and sought review by the Morgan County Board of Equalization and Review (“Morgan

       10
            Managed timberland, as defined by W. Va. Code § 11-1C-2(b) (2000), is

                surface real property, except farm woodlots, of not less than
                ten contiguous acres which is devoted primarily to forest use
                and which, in consideration of their size, has sufficient
                numbers of commercially valuable species of trees to
                constitute at least forty percent normal stocking of forest trees
                which are well distributed over the growing site, and that is
                managed pursuant to a plan provided for in section ten [§ 11-
                1C-10] of this article.

                                               21
Board”). The owners argued that because the Division of Forestry had certified the

property as managed timberland, neither the county assessor nor the Morgan Board had

the power to reclassify the property and change the valuations of property accordingly.

The Morgan Board upheld the county assessor’s appraisal, but on appeal, the circuit court

reversed.



              This Court reversed the decision of the circuit court and reinstated the

valuations determined by the county assessor and the Board. In doing so, the Righini

Court said:

                      We can reach no other conclusion other than the
              Division of Forestry is the agency designated to inspect
              property that a taxpayer contends to be managed timberland
              to determine if that property qualifies for managed timberland
              certification. We do not agree that W. Va.Code 11-1C-11
              (1990) represents the legislative expression that vests
              managed timberland assessment authority in the Division of
              Forestry. This statutory provision authorizes the Division of
              Forestry to assist other taxing authorities in the managed
              timberland certification process, but does not preempt the
              assessor and county commission from their ultimate authority
              and responsibility of determining the true and actual value of
              real and personal property.

Righini, 197 W. Va. at 171, 475 S.E.2d at 171 (footnote omitted). In reaching this

conclusion, the Court did not apply W. Va. Code § 11-1C-10(g), stating:

                     W. Va.Code 11-1C-10(g) prescribes the evaluation of
              natural resources property, including managed timberland,
              that provides the protocols for an assessor to question the
              appraisal of the natural resources property. However, that
              statutory provision has not been cited or relied upon by the
              parties as being relevant to the resolution of the issues in this
              case.

                                             22
Righini, 197 W. Va. at 171 n.17, 475 S.E.2d at 171 n.17. The Righini Court then

proceeded to create the following two new syllabus points:

                     1.    The county commission’s power to “fix
             property” at its true and actual value, pursuant to W.Va.Code
             11-3-24 (1979), includes the power to increase or decrease
             the value, which in turn, includes the power to rescind the
             certification made by the Division of Forestry of managed
             timberland, because that certification affects the value of
             property.
                     2.    W.Va.Code 11-1C-11 (1990) authorizes the
             Division of Forestry to assist other taxing authorities in the
             managed timberland certification process, but does not
             preempt the assessor and county commission from their
             ultimate authority and responsibility of determining the true
             and actual value of real and personal property.

Id.



             Upon our reading of Righini, we agree with the Assessor that the case does

support her position. Righini implicitly allows a county assessor and her county’s board

of equalization and review to change, pursuant to W. Va. Code § 11-3-24, the valuation

of natural resources property provided to the assessor by the Commissioner. However,

upon our examination of Righini in light of the current case before the Court, we are

convinced that Righini was decided in error and that the power conferred by that case to

county assessors and county commissions is inconsistent with the Legislature’s intent in

promulgating W. Va. Code § 11-1C-10(g), a statutory provision not therein considered by

the Righini Court.




                                           23
              The Court’s error in Righini is two-fold. First, the parties and the Court

incorrectly framed the issue, questioning the county assessor’s relation to the Division of

Forestry instead of the county assessor’s relation to the Commissioner. The real dispute

in the case involved what tax the property owners owed. The tax owed is determined

using an appraisal. Appraisals of managed timberland are made by the Commissioner.

The Righini Court mistakenly focused on the Division of Forestry, which only has the

authority to classify property as managed timberland. The classification is not what

actually mattered to the disposition of this case, but the appraisal produced by the

Commissioner using that classification. It is not relevant whether county assessors have

the power to change the classification of property if they do not then also have the power

to change the valuations provided by the Commissioner.



              Second, because the Commissioner’s valuation of property was at the root

of the issue, not the classification by the Department of Forestry, application of W. Va.

Code § 11-1C-10(g) was essential to the result in the case, and the Righini Court erred by

refusing to apply that section. It is not clear whether the county assessor in Righini

accepted or rejected the appraisals provided to it by the Commissioner, but it is clear that

the assessor did not take its dispute to the PVC as is required by W. Va. Code § 11-1C-

10(g). Instead, the county assessor challenged the appraisals pursuant to W. Va. Code §

11-3-24. As we discussed above, it is our belief that the Legislature intended that a

county assessor’s challenge to an appraisal provided to her by the Commissioner be

presented to the PVC. Although Righini’s syllabus points do not explicitly state that

                                            24
assessors may request that the Board change the Commissioner’s valuations, the result

and the syllabus points of the case implicitly grant that authority in error.



              Because the two syllabus points of Righini implicitly allow assessors to

change the appraisals provided to it by the Commissioner, we conclude that Righini must

be overruled. In doing so, we acknowledge that the doctrine of stare decisis, which

promotes the stability of the law, weighs against overruling cases. “An appellate court

should not overrule a previous decision recently rendered without evidence of changing

conditions or serious judicial error in interpretation sufficient to compel deviation from

the basic policy of the doctrine of stare decisis, which is to promote certainty, stability,

and uniformity in the law.” Syl. pt. 2, Dailey v. Bechtel Corp., 157 W. Va. 1023, 207
S.E.2d 169 (1974). However, “when it clearly is apparent that an error has been made or

that the application of an outmoded rule, due to changing conditions, results in injustice,

deviation from that policy is warranted.” Woodrum v. Johnson, 210 W. Va. 762, 766 n.8,

559 S.E.2d 908, 912 n.8 (2001) (internal quotations and citations omitted).



              We hold that pursuant to W. Va. Code § 11-1C-10(g) (2010), upon

receiving the appraisal of natural resources property from the State Tax Commissioner, a

county assessor may either accept or reject that appraisal. If the assessor rejects the

appraisal, the assessor must show just cause for doing so to the Property Valuation

Training and Procedures Commission, including a plan by which a different appraisal

should be conducted. If the assessor accepts the appraisal, the assessor is then foreclosed

                                              25
from later challenging the appraisal before either the Property Valuation Training and

Procedures Commission under W. Va. Code § 11-1C-10(g) or the Board of Equalization

and Review under W. Va. Code § 11-3-24 (2010). To the extent that In re 1994

Assessments of Property of Righini, 197 W. Va. 166, 475 S.E.2d 166 (1999), holds

otherwise, it is expressly overruled.11



                                           IV.

                                      CONCLUSION

              For the reasons set forth above, this Court affirms the May 10, 2012, Final

Order of the Circuit Court of Taylor County as to each of the respondents herein.



                                                      Case Number 12-0764 — Affirmed.

                                                      Case Number 12-0765 — Affirmed.

                                                      Case Number 12-0766 — Affirmed.

                                                      Case Number 12-0767 — Affirmed.

                                                      Case Number 12-0768 — Affirmed.


       11
          Eastern includes “cross-assignments of error” in its brief, alleging that the
Assessor wrongfully hired a consultant, that Eastern did not have adequate time to
prepare its defense before the Board, and that the Assessor’s consultant provided false
testimony. Because each of these allegations does not allege error in the underlying
order, they are not technically cross-assignments of error. Instead, they are a
continuation of the arguments made in response to the petitioners’ brief. Because our
ruling today is in favor of Eastern, and because that ruling makes irrelevant Eastern’s
“cross-assignments of error”, we find that it is unnecessary to address them in any further
detail.

                                            26